Citation Nr: 0511735	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable disposition 
of the claim decided herein has been obtained.  

2.  Competent medical evidence relates the veteran's 
degenerative joint disease of the right knee to right lower 
extremity trauma in service.  


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2004)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA with 
respect to the claim decided here.  The Board concludes that 
no useful purpose would be served by such action, and there 
is no harm to the veteran as this decision is favorable to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. § 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2003).  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

In this case, medical evidence of record establishes that the 
veteran currently has degenerative joint disease of the right 
knee.  Private and VA medical records show that the veteran 
has a diagnosis of degenerative joint disease of the right 
knee, which satisfies the requirement for current disability.  
The veteran contends that his current right knee disability 
is a residual of injuries he received in service, including 
during a touch football game in California in 1965 and when 
he was transferring radio equipment from his ship onto 
landing craft while at sea in 1966.  Although the service 
medical records do not show treatment for injury of the 
veteran's right knee in service, he is competent to offer 
testimony to that effect, and service medical records are 
consistent with injury of the right lower extremity as they 
do show that in January 1965 X-rays were taken of the 
veteran's right foot and ankle in the dispensary at the 
Treasure Island U.S. Naval Station, San Francisco, 
California, and were noted to be negative for fracture.  
Resolving all doubt in favor of the veteran, the Board finds 
evidence of injury in service.  

Post-service medical records show that in recent years the 
veteran has complained of increasing right knee pain and that 
at an orthopedic consultation with Paul G. Dworak, M.D., in 
August 2002, he gave a history of longstanding problems with 
his right knee including having undergone two arthroscopies, 
one 20 years ago and the other 15 years ago.  At a VA 
examination in November 2002, the veteran gave a history of 
having been struck on his right lower leg when transferring 
from a ship to a smaller vessel after installing 
communications equipment and stated that at that time he had 
significant swelling in the right knee and lower leg.  
Clinical examination in November 2002 showed limitation of 
motion of the right knee and 4+/5 strength in the right lower 
extremity, and X-rays showed degenerative changes in both 
knees, right greater than left.  The physician stated that it 
was at least as likely as not that degenerative joint disease 
of the right knee was secondary to trauma in military 
service, especially given the difference in severity of 
disease between the two knees.  

There is no indication in the record that the veteran 
suffered any specific right knee injury subsequent to 
service, and the statement of the VA physician who conducted 
the November 2002 examination provides a medical nexus 
relating the veteran's current degenerative joint disease of 
the right knee to trauma in service.  This is all that is 
required, and the Board therefore concludes that degenerative 
joint disease of the right knee was incurred in service.  


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


